Citation Nr: 1025902	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1990 to August 
1991, and from January 2004 to May 2005. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for lung cancer and bilateral hearing loss.  Timely 
appeals were noted from that decision.

The issue of entitlement to service connection for lung cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bilateral sensorineural hearing loss had its onset in service. 


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the 
Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will 
be discussed below, the Board finds that service connection for 
bilateral sensorineural hearing loss is warranted; therefore, a 
full discussion of whether VA met these duties is not needed.  It 
is important to note, however, that the RO provided notice with 
respect to the initial disability rating and effective date 
elements of the claims in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection will also be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309.  

38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the laws 
administered by VA.  That section states that hearing loss will 
be considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at least 
3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.   

The Veteran was discharged from his second period of active 
service in May 2005.  He filed a claim for compensation for 
bilateral hearing loss shortly thereafter.



On VA audiological examination in October 2005, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
40
40
LEFT
20
10
20
40
40

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  These findings are indicative of a hearing 
loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  The 
examiner diagnosed mild bilateral sensorineural type hearing 
loss.  

The Veteran claimed hearing loss shortly after his second period 
of active duty and sensorineural hearing loss was diagnosed on VA 
examination a few months later.  There is no record of hearing 
loss prior to this period of service (an April 2001 physical 
examination report reflects normal audiometric findings).  The 
Board notes that when all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case the preponderance 
of evidence is not against the Veteran's claim and after 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that service connection for bilateral sensorineural hearing 
loss is warranted.   
 
ORDER

Service connection for bilateral sensorineural hearing loss is 
granted.  


REMAND

The Veteran began a period of active duty on January 3, 2004.  
Approximately two weeks later, during a pre-deployment physical, 
a positive PPD (tuberculosis skin test) was noted.  A follow-up 
chest X-ray found a cavitary lesion in the Veteran's right upper 
lobe, which was later determined to be non-small cell carcinoma.  

A Veteran is afforded a presumption of sound condition upon entry 
into service, except for any defects noted at the time of entry 
examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This 
presumption may be rebutted by clear and unmistakable evidence 
that a disability existed prior to service and was not aggravated 
by service.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 
116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 
(1993).  See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 
3.304(b).

No entry examination from the Veteran's second period of active 
duty is of record.  However, "manifestation of lesions or 
symptoms of chronic disease from date of [entry] or so close 
thereto that the disease could not have originated in so short a 
period will establish preservice existence thereof."  38 C.F.R. 
§ 3.303(c).  Consequently, a remand is required for the purpose 
of determining whether the diagnosis of lung cancer was so close 
to the Veteran's entry onto active duty as to establish 
preservice existence of the disorder, and, if that is the case, 
whether the disorder underwent an aggravation during service 
beyond the natural progression of the disease.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the matter for an opinion by a VA 
specialist in oncology.  The claims folder 
must be made available to and reviewed by the 
examiner prior to rendering an opinion, and a 
rationale for the opinion(s) expressed should 
be provided.

After reviewing all of the evidence of 
record, the examiner is asked to determine 
whether the diagnosis of lung cancer was so 
close to the Veteran's January 3, 2004, entry 
onto active duty that it can be said with 
medical certainty that the disorder existed 
preservice.  

If the examiner finds that the Veteran's lung 
cancer pre-existed his entry onto active 
duty, he or she should then provide an 
opinion as to whether the disorder increased 
in severity in service beyond its natural 
progress.  A complete rationale for any 
opinions proffered should be included.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


